— Judgment, Supreme Court, Bronx County (Burton Hecht, J., at plea; Irving Lang, J., at sentence), rendered August 27, 1985, convicting defendant, upon his plea of guilty, of robbery in the first degree and sentencing him, as a second violent felony offender, to an indeterminate term of from 6 to 12 years’ imprisonment, is unanimously affirmed.
In full satisfaction of his indictment, defendant negotiated a favorable plea agreement with the aid of his attorney. Defendant knowingly and voluntarily entered his guilty plea before the court accepted it (People v Harris, 61 NY2d 9, 17 [1983]). He informed the court that he had consulted with his attorney, with reference to taking of the plea, that he was in fact guilty, and had not been coerced by anyone. He further acknowledged that he understood he was waiving his right to trial; to call witnesses; and his right against incrimination; and he was giving up his right to Wade and Huntley hearings which had been previously granted by the court.
Here, the defendant knew exactly what the plea was and what the sentence would be.
The plea was voluntarily and knowingly entered (Boykin v Alabama, 395 US 238, 242 [1969]).
We have considered the other contentions of the defendant, and find them to be without merit. Accordingly, the judgment appealed is affirmed. Concur — Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.